


110 HRES 1044 IH: Condemning the dismissal of the Supreme

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1044
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Ms. Zoe Lofgren of
			 California (for herself and Mr.
			 Delahunt) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the dismissal of the Supreme
		  Court in Pakistan and calling for their reinstatement by the Government of
		  Pakistan.
	
	
		Whereas on March 9, 2007, President Pervez Musharraf of
			 Pakistan suspended the Chief Justice of Pakistan, Iftikhar Muhammad
			 Chaudhry;
		Whereas this removal triggered months of protests by
			 hundreds of Pakistani lawyers;
		Whereas on July 20, 2007, the Supreme Court of Pakistan
			 found Chaudhry’s removal unconstitutional and reinstated him as Chief
			 Justice;
		Whereas following his imposition of emergency rule on
			 November 3, 2007, President Musharraf required Supreme Court justices to take a
			 new oath of office under the Provisional Constitution Order and dismissed seven
			 judges, including the Chief Justice, who refused to take this new oath;
		Whereas the principles of constitutional order and the
			 rule of law are prerequisites to any functioning democracy;
		Whereas an independent judiciary and free elections are
			 equally vital as fundamental foundations of democracy;
		Whereas section 699F(b)(3)(D) of the Consolidated
			 Appropriations Act, 2008 (Public Law 110–161), withholds $50,000,000 of Foreign
			 Military Financing for Pakistan pending the restoration of an independent
			 judiciary; and
		Whereas these actions by President Musharraf undermine
			 democratic governance and rule of law in Pakistan and thus reduce the ability
			 of the Government of Pakistan and the Government of the United States to
			 effectively fight against al Qaeda and Taliban terrorists that threaten United
			 States interests in South Asia: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)commends members of the legal profession in
			 Pakistan as well as opposition politicians, human rights activists, and
			 independent journalists for their courageous opposition to the removal of Chief
			 Justice Chaudhry, their principled leadership in defending the Constitution of
			 Pakistan, and promoting the rule of law;
			(2)welcomes public
			 statements from Pakistan’s new civilian leaders that they intend to restore all
			 judges dismissed after November 3, 2007, to office; and
			(3)calls on the Government of Pakistan,
			 consistent with section 699F(b)(3)(D) of the Consolidated Appropriations Act,
			 2008 (Public Law 110–161), to restore to their positions Chief Justice Iftikhar
			 Muhammad Chaudhry and all Supreme Court and high court justices and other
			 members of the legal profession in Pakistan who were removed from office since
			 the imposition of emergency rule, and to respect the independence of the
			 Pakistani judiciary .
			
